Citation Nr: 0517979	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  96-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a disability rating greater than 10 
percent for stress urinary incontinence for the period of 
time prior to January 12, 2004.

2.  Entitlement to a disability rating greater than 20 
percent for stress urinary incontinence for the period of 
time beginning January 12, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 through 
August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for stress urinary incontinence and 
assigned a noncompensable disability rating.  By rating 
decision dated in July 1999, the RO increased the veteran's 
disability rating from 0 percent to 10 percent from February 
1995.  The RO increased the veteran's disability rating once 
more by rating decision dated in March 2004 from 10 percent 
to 20 percent from January 2004.  However, the veteran's 
appeal for a higher rating from February 1995 remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran testified before the RO at a hearing in April 
1996.  The transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  During the course of the appellant's claim, her stress 
urinary incontinence is manifested by nocturia no more than 3 
times per night with no demonstration of the need for 
absorbent materials due to urine leakage or urinary retention 
requiring intermittent or continuous catherization.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent for 
stress urinary incontinence, prior to January 12, 2004, are 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7517 (2004).

2.  The criteria for a disability rating disability greater 
than 20 percent for stress urinary incontinence before or 
after January 12, 2004 are not met.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7,  4.115b, Diagnostic Code 
7517.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) 


request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letter sent to the veteran in December 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOCs (SSOCs), she was provided with specific 
information as to why her claim was being denied, and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the March 2004 
SSOC.  

Finally, with respect to element (4), the Board notes that 
through the RO's December 2003 letter and the March 2004 
SSOC, the veteran was essentially made aware of the need to 
send any evidence to VA in her possession that pertains to 
the claim.  There is no allegation from the veteran that she 
has any evidence in her possession that is needed for a full 
and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was originally adjudicated in 1995.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2003 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in March 2004.  

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that her service connected stress 
urinary incontinence is more disabling than currently rated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  

The U.S. Court of Veterans Appeals (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the RO issued a rating decision in 
March 1995 which granted service connection for stress 
urinary incontinence and assigned a non compensable 
evaluation.  The veteran appealed the non compensable 
evaluation initially assigned.  Hence, the issue of the 
proper evaluation to be assigned the veteran's stress urinary 
incontinence from the time period beginning with the grant of 
original service connection is now before the Board, pursuant 
to the Court's holding in Fenderson.

In addition, the Board notes that while the veteran's service 
connected stress urinary incontinence was initially assigned 
a noncompensable evaluation, the veteran was subsequently 
granted a 10 percent evaluation in a July 1999 rating 
decision with an effective date of February 9, 1995, the date 
of the veteran's original claim.  Subsequently, by rating 
decision dated in March 2004, the RO increased the veteran's 
disability rating from 10 percent to 20 percent with an 
effective date of January 12, 2004.  Nonetheless, as these 
increased ratings do not constitute a full grant of all 
benefits possible for the veteran's service connected stress 
urinary incontinence, and as the veteran has not withdrawn 
her claim, the issue concerning entitlement to an increased 
rating for stress urinary incontinence is still pending from 
the date of the original grant of service connection.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The veteran's stress urinary incontinence is currently rated 
under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7517 as 20 
percent disabling.  Under that code, bladder injuries are to 
be rated as voiding dysfunction.  Voiding dysfunction is 
rated based on symptoms of urine leakage, frequency, or 
obstructed voiding. 38 C.F.R. § 4.115a.  Evaluation under 
urine leakage involves ratings ranging from 20 to 60 percent 
and contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.115a.  When there is leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent disability rating 
is warranted.  Id.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  Id.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

1.  Prior to January 12, 2004

Evidence relevant to the level of severity of the veteran's 
stress urinary incontinence prior to January 12, 2004, 
includes the veteran's testimony during the April 1996 RO 
hearing.  At that time the veteran reported a feeling of 
frequent urgency to urinate, sometimes 3 to 4 times in an 
hour, and approximately 8 to 10 times per day.  She also 
reported nocturia 2 to 3 times per night.  The veteran 
testified that at times she is unable to get to the bathroom 
in time and wets her clothes.  She denied the use of 
absorbent materials.  VA outpatient treatment reports from 
the period October 1986 through November 1996 show complaints 
of urinary incontinence and a feeling of bladder fullness.      

Also of record are April 1997 and May 1997 VA genitourinary 
examinations.  During these examinations the veteran reported 
a history of hysterectomy approximately 10 years prior.  She 
complained of urinary frequency and only urinating in small 
quantities.  She also complained of mild urinary stress 
incontinence when sneezing or coughing and reported night 
frequency as 2 to 3 times per night.    

Based on these findings, the Board finds that the evidence of 
record prior to January 12, 2004 more nearly approximates the 
criteria for a 20 percent rating.  The veteran has reported 
having nocturia 2 to 3 times per night and urinating at 
intervals approximating between one and two hours during the 
day.  The Board has resolved all doubt in the veteran's 
favor.  

	2.  January 12, 2004, to the present

Evidence relevant to the level of severity of the veteran's 
stress urinary incontinence from January 12, 2004 to the 
present includes a January 2004 VA genitourinary examination.  
At the time of this examination the veteran reported urinary 
frequency 8 to 10 times per day and nocturia 3 times per 
night.  She denied the use of "pampers" and need of 
catherization.  

Also of record are VA outpatient treatment reports dated from 
January 2004 through May 2004, however, these records are 
primarily regarding complaints of and treatment for joint 
pain.  

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 20 
percent for any of the time periods at issue.  The criteria 
for an evaluation in excess of 20 percent under urinary 
frequency have not been met as the veteran has not reported 
having nocturia five times or more per night or urinating at 
intervals of less than one hour during the day.  A 40 
evaluation, the next higher evaluation under urine leakage, 
has also not been shown as the veteran has not reported 
having to wear absorbent materials.  A 30 percent evaluation 
is also not warranted under obstructed voiding as the veteran 
has not been shown to have urinary retention requiring 
intermittent or continuous catheterization.

The Board finds that no evaluation higher than 20 percent can 
be assigned during either time period pursuant to any other 
potentially applicable diagnostic code.  Because there are 
specific diagnostic codes to evaluate urinary incontinence 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).


ORDER

A disability rating of 20 percent for stress urinary 
incontinence for the period of time prior to January 12, 2004 
is allowed, subject to the regulations governing the award of 
monetary benefits.

A disability rating greater than 20 percent for stress 
urinary incontinence for the period of time beginning January 
12, 2004 is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


